DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 9 and 11 of U.S. Patent No. 10,334,396. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to a method for monitoring geofences.

Claim Analysis:
	Claims 1 and 18 of the present application correspond to claim 1 of USPN 10,334,396.
Claims 2, 14 and 19 of the present application correspond to claim 7 of USPN 10,334,396.

Claim 7 of the present application corresponds to claims 9 and 11 of USPN 10,334,396.
Claims 8 and 17 of the present application correspond to claim 4 of USPN 10,334,396.
Claims 9-12 of the present application corresponds to claim 9 of USPN 10,334,396.
Claim 13 of the present application corresponds to claim 6 of USPN 10,334,396.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 5-13, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Huang et al. (Huang), U.S. Patent Pub. No. 2011/0256881.
Regarding claim 1, Huang discloses a computer-implemented method comprising: monitoring a parent geofence (reads on “San Francisco”, item 202) (0029; figure 2) that geographically encompasses a plurality of child geofences (items 204, 206, 208, 210) (0029; figure 2), each respective child geofence of the plurality of child geofences associated with a respective physical location within the parent geofence (0029; figure 2); receiving location data that indicates a current location of a mobile device (latitude and longitude coordinates) (0005); determining, based at least in part on the current location, that the mobile device has entered a particular child geofence of the plurality of child geofences (the system can detect that the mobile device is located inside the selected geofence) (0005, 0006); customizing a notification for a mobile application based on the particular child geofence; and transmitting the notification to the mobile device effective to cause the mobile application to display the notification (When the mobile device enters the geofence, an application program can display a user interface that includes a content display section and a map display section on the display screen. The content display section displays the content that relates to the identified geofence) (0026).
Regarding claim 5, Huang discloses the computer-implemented method of claim 1, wherein customizing the notification further comprises customizing the notification for the mobile application based on the particular child geofence (The content display section displays the content that relates to the identified geofence) (0026) and a user 
Regarding claim 6, Huang discloses the computer-implemented method of claim 1, further comprising selecting an application configuration for a mobile application, the application configuration corresponding to the particular child geofence (a geofence builder is used to define selection criteria associated with a geofence) (0049).
Regarding claim 7, Huang discloses the computer-implemented method of claim 6, further comprising transmitting the application configuration to the mobile device effective to alter a functionality of the mobile application at the mobile device based on the current location (the mobile device can retrieve an identifier of a geofence and information related to the geofence from a server using a request that identifies the mobile device’s current location, 0057, and the geofence data store can store various specifications of the geofences that include selection criteria of the geofences) (0059).
Regarding claim 8, Huang discloses the computer-implemented method of claim 1, wherein the location data comprises Global Positioning System (GPS) coordinates (0044, 0068).
Regarding claim 9, Huang discloses a computer-implemented method comprising: receiving, using one or more servers, location data that indicates a current location of a mobile device (0005); determining, using the one or more servers and based at least in part on the current location, that the mobile device has entered a geofence (the system can detect that the mobile device is located inside the selected geofence) (0005, 0006); selecting, using the one or more servers, an application configuration for a mobile application, the application configuration corresponding to the 
Regarding claim 10, Huang discloses the computer-implemented method of claim 9, wherein the causing the functionality of the mobile application at the mobile device to be altered comprises transmitting the application configuration to the mobile device effective to alter the functionality of the mobile application (the mobile device can retrieve an identifier of a geofence and information related to the geofence from a server using a request that identifies the mobile device’s current location, 0057, and the geofence data store can store various specifications of the geofences that include selection criteria of the geofences) (0059).
Regarding claim 11, Huang discloses the computer-implemented method of claim 9, further comprising monitoring, using one or more servers, a parent geofence (reads on “San Francisco”, item 202) (0029; figure 2) that geographically encompasses a plurality of child geofences (items 204, 206, 208, 210) (0029; figure 2), each respective child geofence of the plurality of child geofences associated with a respective physical location within the parent geofence (figure 2).
Regarding claim 12, Huang discloses the computer-implemented method of claim 11, wherein the determining comprises determining that the mobile device has entered a particular child geofence of the plurality of geofences, and wherein the 
Regarding claim 13, Huang discloses the computer-implemented method of claim 9, further comprising: customizing a notification for the mobile application based on the geofence; and transmitting the notification to the mobile device effective to cause the mobile application to display the notification (When the mobile device enters the geofence, an application program can display a user interface that includes a content display section and a map display section on the display screen. The content display section displays the content that relates to the identified geofence) (0026).
Regarding claim 17, Huang discloses the computer-implemented method of claim 9, wherein the location data comprises Global Positioning System (GPS) coordinates (0044, 0068).
Regarding claim 18, Huang discloses a computer-implemented method comprising: altering, by a mobile application implemented at a mobile device, an application functionality of the mobile application based on a current location of the mobile device, the altered application functionality associated with a particular child geofence of a plurality of child geofences that is associated with a respective physical location within a parent geofence (the mobile device can retrieve an identifier of a geofence and information related to the geofence from a server using a request that identifies the mobile device’s current location, 0057, and the geofence data store can store various specifications of the geofences that include selection criteria of the geofences) (0059); and displaying, by the mobile application, a notification based on the particular child geofence (When the mobile device enters the geofence, an application .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 14-16, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of Elliott, U.S. Patent Pub. No. 2010/0262554.
Regarding claims 2, 14 and 19, Huang discloses the methods of claims 1 and 13 as described above, Huang, however, fails to disclose wherein the notification includes inventory information associated with services available for purchase within the particular child geofence/geoence.
In a similar field of endeavor, Elliott discloses an in-store wireless shopping network using hand-held devices. Elliott further discloses wherein a notification includes inventory information associated with services available for purchase within a particular geofence (upon entering a store, a hand-held device receives notification on its display of unavailable products or alternative products that can be selected) (0097).
Therefore, at the time of invention, it would have been obvious to a person of ordinary skill in the art to modify Huang with the teachings of Elliott for the purpose of 
Regarding claims 3 and 15, Huang discloses the methods of claims 1 and 13 as described. Huang, however, fails to disclose wherein the notification includes an offer for services based on the current location. 
Elliott discloses this limitation (there may be a display mode for displaying electronic coupons, recipes, recommendations and other promotions for a user upon entering a store) (0098).
Therefore, at the time of invention, it would have been obvious to a person of ordinary skill in the art to modify Huang with the teachings of Elliott for the purpose of allowing a user to easily use its display to select items available for purchase when in a particular location.
Regarding claims 4, 16 and 20, the combination of Huang and Elliott discloses the computer-implemented method of claims 3, 15 and 18, wherein the offer for services is based on a current inventory associated with services available at the current location (available or alternate products) (Elliott, 0097, 0098).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMICA M. BEAMER whose telephone number is (571)272-7797.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G. Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMICA M BEAMER/Primary Examiner, Art Unit 2646